DETAILED ACTION
This action is in response to the filing of 7-1-2022. Claims 1, 4-5, 7-8, 11, 14-15, 17-18 and 23-24 are pending and have been considered below:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-8, 11, 14-15, 17-18 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. (“Beckman” 20180285453 A1) in view Li et al. (“Li” 20200081909 A1).

Claim 1: Beckman discloses a method for facilitating generation of navigable visualizations of documents, the method comprising:
receiving, using a communication device, at least one primary document from at least one user device (Paragraph 18);
analyzing, using a processing device, the at least one primary document (Paragraph 18; analyze document); retrieving, using a storage device, at least one reference document based on the analyzing of the at least one primary document (Paragraphs 23, 29-31; documents provided with primary and reference clusters);
analyzing, using the processing device, the at least one reference document based on the at least one primary document (Paragraphs 29-34);
identifying, using the processing device, at least one relationship between the at least one primary document and the at least one reference document based on the analyzing of the at least one reference document (Figure 4a; Paragraphs 29-34 and 45-50; primary document/cluster and reference documents relationship/similarity identified);
establishing, using the processing device, at least one link between the at least one primary document and the at least one reference document based on the at least one relationship, wherein the at least one link connects the at least one primary document and the at least one reference document, wherein the at least one link facilitates navigating between the at least one primary document and the at least one reference document (Figure 4a; linkage Paragraphs 29-34 and 45-50; visualization provides link between primary and reference documents for user navigation);
determining, using the processing device, at least one document
attribute of each of the at least one primary document and each of the at least one reference document based on the analyzing of the at least one primary document and the at least one reference document(Figure 4a; Paragraphs 29-34 and 45-50); and wherein the at least one document attribute includes at least one of genre, jurisdiction and impact (Paragraphs: 27-29; genre such as sports or financial);
determining, using the processing device, at least one visual cue for each of the at least one primary document and each of the at least one reference document based on the determining of the at least one document attribute (Figure 4a; Paragraphs 29-34 and 45-50; similarities determine a relationship of documents and visual cues include percentage, shading and distances from center (Paragraph 37));
generating, using the processing device, at least one visualization of the at least one primary document, the at least one reference document, the at least one link, the at least one visual cue for each of the at least one primary document, and the at least one visual cue for each of the at least one reference document based on the at least one primary document, the at least one reference document, the at least one link, the at least one visual cue for each of the at least one primary document, and the at least one visual cur for each of the at least one reference document (Figure 4a; Paragraphs 29-34, 37 (color/size/transparency) and 45-50; primary and reference documents); 
transmitting, using the communication device, the at least one visualization to the at least one user device (Figure 4a; visualization).
wherein at least one of the at least one primary document and the at least one reference document comprises at least one document characteristic, wherein the at least one relationship corresponds to a similarity between the at least one primary document and the at least one reference document for the at least one document characteristic (Figure 4a; Paragraphs 29-34 and 45-50; similarities determine a relationship and visual cues include percentage, shading and distances from center).
wherein the at least one visualization comprises at least one of at least one primary document visual representation of the at least one primary document, at least one reference document visual representation of the at least one reference document, and at least one link visual representation of the at least one link (Figure 4a; visualization with linkage of documents).
receiving, using the communication device, at least one input data from the at least one user device (Figures 4a-c and Paragraphs 49-51); analyzing, using the processing device, the at least one input data; determining, using the processing device, at least one action performable on the at least one visualization based on the analyzing of the at least one input data; performing, using the processing device, the at least one action on the at least one visualization; generating, using the processing device, at least one modified visualization based on the performing; transmitting, using the communication device, the at least one modified visualization to the at least one user device; and (Figures 4a-c and Paragraphs 49-51; user input can modify visualization which is updated and displayed).
wherein the at least one user device comprises at least one sensor, wherein the at least one sensor is configured for generating the at least one input data based on at least one gesture made by at least one user using at least a part of a body of the at least one user, wherein the receiving of the at least one input data is based on the generating of the at least one input data (Paragraphs 20 (GPS sensor)49-51, 67 and 75; input devices (i.e. touch panel) are sensors that capture gestures made by user to perform inputs).
Beckman may not explicitly disclose generating, using the processing device, at least one text summary of the at
least one primary document and the at least one reference document using sentence extraction based on the analyzing, wherein the step of generating the at least one text
summary further comprises assembling the at least one text summary from contents of the at least one primary document and the at least one reference document by scoring the value of each sentence for use in the at least one text summary; and wherein the at least one document attribute includes at least one of genre, jurisdiction and impact.

Li is provided because it discloses a multi-document summary system for analyzing candidate document sets and obtaining summaries which are scored for its importance relating to a similar summaries event’s including topics (importance/impact of each) (Paragraphs 66-67, 71, 81-82, 150-152 and claim 1).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement and provide an obtained scoring for a document summary. One would have been motivated to provide the functionality because it enhances the functionality by including a model that improves determination of similarity through expanded analysis. 
Claim 4: Beckman and Li disclose a method of claim 1, wherein the at least one document characteristic comprises at least one reference, wherein the at least one reference document comprises the at least one reference to and from the at least one primary document, wherein the method further comprises:
analyzing, using the processing device, the at least one reference; determining, using the processing device, a number of references of the at least one reference based on the analyzing of the at least one reference; and
determining, using the processing device, at least one link visual cue for the at least one link based on the determining of the number of references, wherein the generating of the at least one visualization is based on the determining of the at least one link visual cue (Beckman: Figure 4a; Paragraphs 29-34 and 45-50; similarities determine a relationship and visual cues include percentage, shading and distances from center visualization).
Claim 5: Beckman and Li disclose a method of claim 1 further comprising:
analyzing, using the processing device, the at least one document characteristic of at least one of the at least one primary document and the at least one reference document; and
determining, using the processing device, at least one first document visual cue for at least one of the at least one primary document and the at least one reference document based on the analyzing of the at least one document characteristic, wherein the generating of the at least one visualization is based on the determining of the at least one first document visual cue (Beckman: Figure 4a; Paragraphs 29-34 and 45-50; looks at parameters and term characteristics).
Claim 7: Beckman and Li disclose a method of claim 1, wherein the at least one reference document visual representation is spatially positioned in at least one first spatial position in a space in relation to at least one second spatial position of the at least one primary document visual representation in the space based on the at least one relationship between the at least one primary document and the at least one reference document (Beckman: Figure 4a; Paragraphs 37, 45-46; document/cluster positioning provided based on relationship).
Claim 8: Beckman and Li disclose a method of claim 7, wherein the at least one first spatial position in relation to the at least one second spatial position is characterized by at least one distance between the at least one second spatial position and the at least one first spatial position, wherein the method further comprises:
determining, using the processing device, a closeness between the at least one primary document and the at least one reference document in the at least one relationship based on the identifying of the at least one relationship;
determining, using the processing device, the at least one distance between the at least one primary document visual representation and the at least one reference document visual representation based on the determining of the closeness; and
determining, using the processing device, the at least one first spatial position and the at least one second spatial position based on the determining of the at least one distance, wherein the generating of the at least one visualization is based on the determining of the at least one first spatial position and the at least one second spatial position (Beckman: Figure 4a-c; Paragraphs 37, 45-46 and 56; document/cluster positioning provided based on relationship).
Claim 11 is similar in scope to claim 1 and therefore rejected under the same rationale. 
Claim 14 is similar in scope to claim 4 and therefore rejected under the same rationale. 
Claims 15 is similar in scope to claim 5 and therefore rejected under the same rationale. 
Claim 17 is similar in scope to claim 7 and therefore rejected under the same rationale. 
Claim 18 is similar in scope to claim 8 and therefore rejected under the same rationale. 
Claim 23: Beckman and Li disclose a method of claim 1, wherein the at least one text summary is configured for genre-specific sentence segmentation and classification (Li: Paragraphs 71-72, 150-151 and Table 3). 

Claim 24 is similar in scope to claim 23 and therefore rejected under the same rationale. 


Response to Arguments
Applicant's arguments have been considered and have been addressed by the incorporation of Li which provides the summary functionality.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Mackinlay 6088032 Computer controlled display system for displaying a three-dimensional document workspace having a means for prefetching linked documents; Figure 15 provides linked documents



Applicant's amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHERROD L KEATON/      Primary Examiner, Art Unit 2178  
10-6-2022